NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4034-19

EARL DOWNEY,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                   Submitted November 30, 2021 – Decided January 5, 2022

                   Before Judges Rothstadt and Natali.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Earl Downey, appellant pro se.

                   Andrew J. Buck, Acting Attorney General, attorney for
                   respondent (Sookie Bae-Park, Assistant Attorney
                   General, of counsel; Nicholas Falcone, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Earl Downey, an inmate at Southern State Correctional Facility (SSCF),

appeals from a May 12, 2020 final agency decision issued by the New Jersey

Department of Corrections (DOC) finding him guilty of prohibited act *.252,

encouraging others to riot, and imposing sanctions. We affirm.

      On April 9, 2020, at the height of the COVID-19 pandemic, a riot erupted

at SSCF. At about 9:30 p.m., all sixty-three inmates housed in Unit 2R, a Covid-

19 quarantine unit, congregated in the unit's day room. All of the inmates,

including Downey, were recently transferred to the unit and wore face masks to

comply with DOC protocols to prevent the spread of COVID-19. At that time,

SSCF officers ordered all inmates in the unit to disperse from the day room and

stand count, which meant they were to return to their cell and sit on their bunks,

to facilitate the entry of an additional twelve inmates being transferred into their

unit. The inmates, who objected to the addition of more inmates into the unit,

refused to comply with the direction to stand count and, instead, remained in the

day room. A riot ensued.

      Some inmates barricaded the unit shut with a table from the day room up

against the door that officers attempted to enter through. Other inmates stood

around yelling and cursing at officers and each other. At times, inmates used




                                                                              A-4034-19
                                         2
computer kiosks and telephones, all without authorization and in direct violation

of officers' multiple orders to stand count.

      Downey was among the inmates who violated the orders to disperse from

the day room and stand count. According to Downey, he failed to comply with

orders by using the phone at 9:39 p.m., for nine minutes while officers attempted

to restore control and safety by ordering the inmates back to their cells.

      Officers could not identify the inmates and their roles in the riot at all

times because the inmates were all new to the unit, wore face masks, and blocked

officers' line of sight through the door with a table. Video surveillance in the

unit recorded the riot, but also did not help identify inmates because of the face

masks.

      About six hours after the riot commenced, the DOC's Special Operations

Group and K-9 Unit were able to secure and transfer all sixty-three inmates,

including Downey, to a quarantine unit at South Woods State Prison.

      On April 11, 2020, Downey was charged with *.252, encouraging others

to riot, a prohibited act under N.J.A.C. 10A:4-4.1(a).1 Prior to his hearing,

Downey requested and was granted the assistance of a counsel substitute, and



1
 The other sixty-two inmates in Unit 2R at the time of the riot were also charged
with the same institutional infraction as Downey.
                                                                             A-4034-19
                                         3
pleaded not guilty. In response to the charge, he admitted he used the phone

during the riot, claiming it was out of fear and he did not want anything to do

with what was going on. He also submitted a statement from an inmate witness

and was granted confrontation of three of the officers who were involved in the

transfer of the inmates to the unit.

      On April 30, 2020, a hearing officer presided over Downey's hearing. In

addition to Downey's evidence, the hearing officer considered video evidence of

the incident, phone logs, and the written statements of the officers that included

responses to questions from inmates. According to that evidence, none of the

inmates in the unit, who were all in the day room at the time, followed the

directive to stand count.

      At the conclusion of the hearing, the hearing officer issued a written

decision, concluding Downey "encouraged inmates to riot," thereby committing

the prohibited act charged. The officer found there were several orders to stand

count that were given at 9:30 p.m., which were clear and audible to Downey,

and he used the phone starting at 9:39 p.m. for nine minutes, which was not

permitted at that time. As for his claim that he made a phone call out of fear,

the hearing officer determined Downey was not credible. The hearing officer

concluded "his behavior can be viewed as non-compliant and therefore a part of


                                                                            A-4034-19
                                        4
the overall disturbance. Any behavior that is not compliant with staff orders can

be viewed as encouraging non-compliant behaviors from others." In imposing

his sanction, the hearing officer explained his behavior "could have led to

violence and injuries for staff and inmates . . . . Said behaviors cannot be

tolerated and any future behavior of this type must be deterred for safety and

security purposes."     Downey was sanctioned to a 210-day administrative

segregation, ninety-day loss of commutation time, and ten-day loss of recreation

privileges.

      Downey's subsequent administrative appeal was denied on May 12, 2020.

In the written decision issued by an assistant superintendent, the DOC upheld

the hearing officer's determination and stated the following:

              The charge was reviewed and the sanction also
              reviewed. All procedural safeguards were adhered to
              by the [DHO] and found to be in accordance with
              NJAC10. The video supports that all inmates were
              actively engaged in the incident whether acting out, OR
              refusing to disperse. There is no video evidence that
              any inmate took precaution to recuse himself during the
              incident to his bunk or uncover his face to ensure
              identity for non-participation.      Additionally, the
              custody interviews were consistent in their responses.
              There is no support or compelling argument to not
              support the sanction as written.

      This appeal followed.



                                                                           A-4034-19
                                        5
      On appeal, Downey argues the DOC's decision was not supported by

substantial credible evidence, and therefore must be reversed. We disagree.

      Our review of an agency decision is limited. In re Stallworth, 208 N.J.

182, 194 (2011); Malacow v. N.J. Dep't of Corr., 457 N.J. Super. 87, 93 (App.

Div. 2018). We presume the validity of the "administrative agency's exercise of

its statutorily delegated responsibilities." Lavezzi v. State, 219 N.J. 163, 171

(2014). We will not disturb an agency's decision on appeal "unless it is arbitrary,

capricious[,] or unreasonable or not supported by substantial credible evidence

in the record." Jenkins v. N.J. Dep't of Corr., 412 N.J. Super. 243, 259 (App.

Div. 2010). Substantial credible evidence means "such evidence as a reasonable

mind might accept as adequate to support a conclusion." Figueroa v. N.J. Dep't

of Corr., 414 N.J. Super. 186, 192 (App. Div. 2010) (quoting In re Pub. Serv.

Elec. & Gas Co., 35 N.J. 358, 376 (1961)).

      In the context of prisons, we have long recognized they are "dangerous

places, and the courts must afford appropriate deference and flexibility to

administrators trying to manage this volatile environment." Russo v. N.J. Dep't

of Corr., 324 N.J. Super. 576, 584 (App. Div. 1999). A reviewing court "may

not substitute its own judgment for the agency's, even though the court might

have reached a different result." Stallworth, 208 N.J. at 194 (quoting In re


                                                                             A-4034-19
                                        6
Carter, 191 N.J. 474, 483 (2007)). "This is particularly true when the issue under

review is directed to the agency's special 'expertise and superior knowledge of

a particular field.'" Id. at 195 (quoting In re Herrmann, 192 N.J. 19, 28 (2007)).

      However, our review is not "perfunctory" or meant to merely

"rubberstamp an agency's decision." Figueroa, 414 N.J. Super. at 191 (citation

omitted). We must "engage in a careful and principled consideration of the

agency record and findings." Ibid. (citation omitted). Additionally, we are not

bound by an agency's "interpretation of a statute or its determination of a strictly

legal issue." Carter, 191 N.J. at 483 (citation omitted).

      Pursuant to N.J.A.C. 10A:4-4.1(a):

            An inmate who commits one or more of the following
            numbered prohibited acts shall be subject to
            disciplinary action and a sanction that is imposed by a
            [DHO] . . . . Prohibited acts preceded by an asterisk (*)
            are considered the most serious and result in the most
            severe sanctions . . . . Prohibited acts are further
            subclassified into five categories of severity (Category
            A through E) with Category A being the most severe
            and Category E the least severe.

      Category A prohibited acts include *.252, encouraging others to riot. Ibid.

A DHO's decision that an inmate committed a prohibited act must be supported

by "substantial evidence." N.J.A.C. 10A:4-9.15(a); Figueroa, 414 N.J. Super.

at 192.


                                                                              A-4034-19
                                         7
      Applying these principles, we conclude the DOC's decision that Downey

was guilty of prohibited act *.252, encouraging others to riot, was supported by

substantial credible evidence. Although his specific role in the riot at all times

cannot be determined, it was undisputed he made a nine-minute phone call

during the riot, after officers ordered all inmates to stand count. His admission

that he was on the phone at that time was sufficient evidence to support his guilt.

Additionally, phone records and officers' reports corroborated that he was on the

phone in direct violation of officers' orders to stand count. His deliberate

violation encouraged others' non-compliant behavior, including rioting, and

consequently interfered with the prison's ability "to manage th[e unit's] volatile

environment." Russo, 324 N.J. Super. at 584. Under these circumstances, we

have no cause to disturb the DOC's determination in this case.

      Affirmed.




                                                                             A-4034-19
                                        8